         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                                         FOR THE
                                  DISTRICT OF VERMONT

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 ACCOLTNT HILLCHTP 0 47 @GMAIL. COM                 Case No.
 WITH PHONE NUMBER 802.505.8004                                       L'.U-frAJ-7)
 THAT IS STORED AT PREMISES
 CONTROLLED BY LIFE36O



                                 AX 'IDAVIT IN SUPPORT          OF'
                      AI\i APPLICATION T'OR A SEARCH WARRANT

        I, Tam vieth, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AI\D AGENT BACKGROT]ND

        l.      I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises owned, maintained,

controlled, or operated by Life360, Inc. ("Life360"), an electronic communications service

headquartered at 539 Bryant Street, Suite 402, San Francisco,   Californta94107. The

information to be searched is described in the following paragraphs and in Attachment     A. This
affidavit is made in support of an application for a search warant under l8 U.S.C. gg 2703(a),

2703@)(l)(A) and 2703(c)(l)(A) to require Life360 to disclose to the government records and

other information in its possession pertaining to the subscriber or customer associated with the

accounts, including the contents of communications.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), duly appointed according to law. I have been a Special Agent with the ATF

for over five years. My assignments have included investigating criminal violations of federal

firearms statutes, arson stafutes, and narcotics offenses related to the possession and disfibution

of confrolled substances.
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 2 of 14




        3.      The facts in this affidavit come from my personal observations, ffiy taining and

 experience, and information obtained from other agents and witnesses. This aftrdavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4-      Based on my   taining   and experience and the facts as set forth in this affrdavit,

there is probable cause to believe that Glenn "Chip" HILL,             III violated   18 U.S.C. $ 844(i),

maliciously damaging or destroying by means of fire or an explosive, any building, vehicle, or

other real or personal property used in interstate or foreign commerce. There is also probable

cause to search the information described in Attachment           A for evidence of this crime further

described in Attachment B.

                                          JURISDICTION

        5.     This Court has jurisdiction to issue the requested warrant because it is "a court             of
competent jurisdiction" as defrned by 18   u.s.c.     S   z7tl.   18   u.s.c.   gg 2703(a),   (bXtXA), &

(c)(l)(A). Specifically, the Court is "a district court of the United         States . . . that has jurisdiction

over the offense being investigated.' 18 U.S.C. g 27l l(3XA)(i).

                                        PROBABLE CAUSE

       6.      During the course of this investigation, I have reviewed an affidavit written by

Detective James Pontbriand of the Barre City Police Deparknent, charging HILL with violations

of Vermont State law, including Second Degree Arson. I have also reviewed reports written by

Vermont State Police (VSP) detectives ofthe Arson and Explosives Investigations Unit, which

includes a certified fue investigator, and I have discussed this case with them.




                                                  2
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 3 of 14




                 Januarv 11.2020 Fire at Hardrock Granite in Barre. Vermont

       7.       On January 11,2020, at approximately 3:29 PM, the Barre City Fire Department

was dispatched to a report of a structure fire at 95 Boynton Street in the City of Barre, Vermont.

95 Boynton Street is the location of Hardrock Granite, an industrial business complex owned by

Scott Macaskill.

       8.       Upon the fire deparfnent's arrival, they found a fully involved structure fire.

Multiple fire agencies were required to respond to assist in the control and containment of the

fire and to prevent it from spreading to nearby businesses. Power was shut offfrom that area of

Barre for several hours and residents' water supply was intemrpted to assist fire services in

combating the fire. The fire was eventually extinguished several hours later, but the building

itself, the equipment inside, and several vehicles on the property were considered a total loss.

Estimated financial losses were well over a million dollars.

       9.        State Fire Investigators arrived on scene and commenced an investigation into ttre

cause and   origin of the fire. It was initially determined that the fire likely originated in the rear of

the building in an open garage area of the structure.

        10.      Investigators were able to obtain video footage from a neighboring business

(Miles Supply) that showed a maroon Jeep Cherokee travelling on Boynton from South Main

Street at approximately 1:59 PM on January 11,2020. The vehicle enters the driveway              of

Hardrock Granite and travels toward the rear of the building. At approximately 3:26 PM, the

vehicle pulls out the same way and travels down Boynton toward Ayers Street. The vehicle

appears to be travelling at a high rate   of speed, and   a   wifress, Dan Orton, told investigators that

the vehicle almost hit him as it was leaving. The witness also identified the maroon Jeep

Cherokee.
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 4 of 14




         11.     The video goes on to show at the same time the vehicle departs the business, black

heavy smoke can be seen rising from the business.

         12.     Video obtained from Spaulding High School around the time of the fire shows the

Jeep approach the intersection        of Boynton and Ayers Streets in Barre. The vehicle then is      seen


tuming right on to Batchelder Street toward Cedar Street.

         13.     Investigation was able to identifr the vehicle as belonging to HILL. Investigators

learned that   HILL    has worked     offand on for the area granite industry and has done work for

Scott Macaskill both at the business on Boynton and more recently at his personal residence.

Furthermore, HILL sought and received permission from Macaskill to store a vehicle at the

business while he moved from his residence in Williamstown.

                                 Interview with   IIILL    on January 12.2020

         14.     On January 72,2020, investigators located HILL and the maroon Jeep at a

residence on Cedar Street in        Bare, Vermont. Cedar Street is in close proximity to Boynton and

would be accessed from Boynton by travelling toward Ayer as the vehicle in the video is shown

doing.

         15.     According to Det. Pontbriand's afflrdavit, investigators spoke with HILL and      it

appeared that   HILL was extremely intoxicated. HILL told investigators that he had been in the

area of the   fire approximately 10 times that day     as he went to the South End   Cunberland Farms.

South End Cumberland Farms in located approximately 1/1Otr of a mile from the location of the

fire. When     asked   if   he had been at 95 Boynton Street,   HILL became defensive and asked

investigators if they were accusing him of setting the fue. Investigators ceased questioning at

that time.




                                                       4
           Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 5 of 14




          16.    At the time of this initial questioning, HILL was staying at the residence of Mark

Graves at 5 Cedar Street.   A maroon colored   Jeep   with Vermont tagIDC976 was located at the

residence. The vehicle's registration comes back to a James Abbott. During the interview, HILL

advised investigators that he purchased the maroon Jeep from Abbott. The tag is expired but the

vehicle was in the possession of and was being operated by HILL in an incident the police

responded to in July of 2019.    HILL's license is criminally suspended.

                             Interview with HILL on Januarv 13.2020

          17.    On January 13,2020, investigators interviewed HILL at the Barre City Police

Deparhnent. HILL was read      lis Miranda warnings prior    to the interview, and he agreed to speak

with investigators. HILL was questioned about his knowledge of the fire. HILL denied being

there and stated that the vehicle on video was not his. HILL stated that the maroon Jeep in the

driveway of Cedar Street is his, and he is the sole operator. He did not give anyone permission

to drive his vehicle the day of the fire.

          18.    HILL   also provided a timeline of his whereabouts.   HILL   stated that he spent

Friday night (the night before the fire) at 5 Cedar Street. He slept in the garuge and awoke

around 4:30   AM. Hill went    back to sleep and eventually woke up later that moming. He made a

frip to Cumberland Farms and came back to 5 Cedar Street where he fell asleep agan. He was

awoken by his friend, Mark Graves, around 3:30 PM. Graves told HILL he was late for picking

up his   child. HILL advised investigators that he was supposed to pick up his daughter at 3:00

PM in Williamstown. He left the residence and travelled down Circle Street onto South Main

and out toward   Williamstown. Investigators asked HILL if he noticed the fire and smoke

coming from Boynton Street as he was heading down Circle Steet. HILL stated he did not.              I

am aware from reviewing photographs of the      fre   and from conversations with other
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 6 of 14




investigators, including investigators who were at the location of the fire, that at approximately

3:40 PM on the day of the fire, the smoke coming from the fire was obvious and could be seen

for miles. I also learned that Circle Street was very congested with motor vehicle traffrc and

curious onlookers trying to get a view of the fire. HILL claimed that he did not notice any          of
that. When asked how that was possible, HILL replied that he was so drunk he didn't notice.

        19.     Below is   a   portion of a photo of the fire taken by a witness, John Fabbioli, who

also reported the fire via 911 call:




                                                                                                          I
                                                                                                          \t
                                                                                                              t
                                                                                                               t



                                                                                                               \




                                  Search Warrant of    HILL's Vehicle
       20.     As investigators were conducting the interview with HILL on January 13,2020,

other investigators were executing a warrant on HILL's vehicle that was obtained by the Barre

City Police Department earlier in the day. Investigators found a receipt from the McDonalds in

South Barre, time-stamped3:44 PM on January 11,2020 (the day of the           fire). Investigators
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 7 of 14




interviewing HILL leamed this information during the interview and asked HILL if he stopped

anywhere on his way to Williamstown. He stated that he did not. He also stated he did not stop

anywhere for food. When confronted with an image of the receipt, he said that he must have

stopped there and      forgot. Investigators also asked HILL if it was possible if he forgot that he

was at Hardrock Granite shed on Boynton Street. HILL stated that he was not at the shed (those

in the local granite industry refer to industrial granite processing and storage facilities, regardless

of size, as "sheds") on Boynton Street. He became very upset that investigators did not believe

him and repeatedly stated that investigators were firying to compel him to admit to something he

didn't do. Investigators advised him that was not the case and that they were merely trying to get

to the truth. HILL shared with investigators during the interview that he is an alcoholic and

essentially drinks from the time he gets up to the time he goes to bed.

        21.         During ttre interview with HILL, investigators talked about the car he had stored

at Hardrock Granite.      HILL   stated that the vehicle was a Ford convertible he had purchased     for

his 19 year old son, Shane. He told investigators that it was his intent to motivate Shane to get a

job and be self-sufficient, using the car the car   as a   reward. The value of the car was estimated to

be approximately $3,000.00. The car was a total loss after the fire.

                               Interviews with HILL's X'amilv Members

        22.         Investigators also interviewed witnesses and family members and leamed that

HILL's timeline provided to investigators was not accurate. HILL's wife was identified          as


Christina   Hill.   Christina Hill and Glenn HILL have multiple children together. HILL's wife

stated that he spent Friday night (the night before the      fire) at the residence in Williamstown, and

on Saturday moming they had an argument regarding HILL's 19 year old son, Shane. She stated

that HILL was upset that Shane had done nothing to improve his situation and was "mooching"
          Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 8 of 14




offof them. Shane overheard the conversation       and confronted his father.   HILL then left the

residence upset.   HILL told his wife that he was going to look for his un-employment check and

get cigarettes. He never came back.       HILL was supposed to give his young daughter a ride to a

friend's house on Saturday (the day of the fire) around 3:00 PM. He did not show up at that time

and did not respond to an    initial text from her. When he did show up well after 4:00 PM,    she

said he was heavily intoxicated, and she refused to get in the car with him.

                                  Further Examination of Fire Scene

         23.     Based on the information received during interviews and the concern that the

vehicle stored at the shed may have been a point of contention for HILL, fire investigators re-

examined the scene. An excavator was brought in to help move debris from the area of HILL's

vehicle. Examination revealed that the driver's side door was open at the time of the fire. This

is noteworthy as the car was being stored and previously had a cover over       it. The owner of
Hardrock Granite remembered seeing it there the day prior to the fire with the cover still on the

vehicle. In addition, burn pattems from the vehicle and the surrounding location indicated that

the fire likely started in the vehicle itself.

                                 HILL's Use of Life 360 Application

         24.    I learned the following information from Det. Sgt. Todd Ambroz of the Vermont

State   Police. On January 14,2020, Det. Sgt. Ambroz spoke to Gage Hill, one of Glenn HILL's

sons.

         25.    Gage   Hill told Det. Sgt. Ambrozthathe    shared an application on his cell phone

with his father, Chip HILL. This particular phone application is called "Life360." As further

described below, I have leamed that Life360 is a location-based, GPS-system used to track

family and friends when installed on a smartphone, and thatLife360 provides maps to show user
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 9 of 14




location. According to Gage, both he and Chip HILL have this application on their phones, and

they can see where each other are at based on movement, speed, direction, and even duration at a

particular location. Gage stated he had this app, but because it was just the base app that was

free, he did not have his father's data for January 11,2020 (the date of the fire) because it only

stores the data for two days. Gage then told Det. Sgt.     Ambrozif he upgraded to the premium

version for $8.00, it would populate the history of his and his father's cell phone for the last 30

days.

        26.      Det. Sgt. Ambroz told Gage and his mother, Christina Hill, that this is something

that would help the investigation and told them it was just as important to prove someone's

innocence as it was their guilt, that the upgraded app should show     if Chip HILL was or wasn't       at

Hard Rock Granite on Boynton Street in Ba:re, and that it was one more piece of thepuzzle.

Det. Sgt. Ambroz gave them time to think about whether or not to purchase the upgrade and that

he would be in touch with them.

        27.      On January 15,2020, Det. Sgt. Ambroz contacted Christina Hill and asked         if
she'd be willing to speak further and   if   she had discussed the Life360 app   with her son. She said

they wanted to do the right thing, regardless of the outcome, and were willing to upgrade Life360

but wanted to do it in front Det. Sgt. Ambroz, who agreed to meet with them on Thursday,

January 16,2020.

        28.      On January 16,2020 at approximately 2:00 PM, Det. Sgt. Ambroz drove to

Williamstown and met with Christina and Gage Hill. In Det. Sgt. Ambroz's presence, Christina

Hill paid for   the upgrade, and Gage upgraded the    Life 360 app. Within   a   few seconds, the 30-

day history of Glenn   HILL's   and Gage's locations began to   unfold. Det. Sgt. Ambroz looked at

the app with Gage and observed that on the day of the fire, January     ll,2}20,the Life360     app
         Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 10 of 14




showed HILL located at Hardrock Granite in Barre at the time of the fire, from 2:22PM to 3:31

PM.    Once this phone app was upgraded,      it also upgraded and added the history to HILL's cell

phone, which was already in Det. Pontbriand's possession.

                                 Januarv 17, 2020 Interview with HILL

         29.      On Friday, January 17,2020, Det. Sgt. Ambroz and another investigator met with

HILL    at the residence on Cedar Street. lnvestigators read   HILL his Miranda rights, which he

agreed to   waive. Investigators questioned HILL further about his whereabouts on the day of the

fire. Although HILL        was presented with information that his vehicle and his phone were at the

fre   scene, he adamantly denied being     there. Det. Sgt. Ambroz told him to think on the situation

and to contact him    if   he could remember anything different.

                                 Januarv 20. 2020 Interview with    HILL
         30.      On Monday, January 20,2020, Det. Pontbriand met with          HILL. After HILL

agreed to waive his Miranda rights,      HILL   stated that he thought on his movements from

Saturday (the day of the fire) and now remembered leaving Williamstown and then going to his

friend's shed on Vine Street in Barre to pick up an air mattress. He then believed he went to

Cumberland Farms (video from that location contradicts this). He then remembered stopping at

Hardrock Granite (where the fire occurred) on Boynton Steet to 'otake       a   piss," smoke a cigarette,

and listen to music. He believed he was only there 10 minutes. When confronted with the GPS

information and videos that showed HILL was there for a longer time, HILL stated he had been

drinking and loses track of time. He stated that "if he did this" it was not intentional. Hill stated

he was still   willing to take a polygraph.




                                                    l0
        Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 11 of 14




                             January 24. 2020 Polvgraph Examination

        31.    On January 24,2020, HILL was scheduled to take apolygraph test at the VSP

Middlesex Barracks. Prior to the scheduled 2:00 PM test, HILL contacted Det. Pontbriand and

stated he wanted to speak prior to taking the test. Det. Pontbriand met with      HILL   at the Cedar

Sheet residence.   HILL   stated that his earlier statement on January 20,2020 was a     lie. He did

not recall being at Hard Rock Granite and was told to make the comments about stopping there

to smoke by a family member.

        32.    After speaking with HILL, Det. Pontbriand brought him to his polygraph

examination. HILL told the examiner that his previous comments about having a memory about

being at Hardock Granite to smoke cigarettes and relieve himself were a lie. HILL continued to

assert that he had no memory of being at Hardrock Granite during the time frame in question.

HILL alternately   made statements throughout the polygraph process such as I don't remember

being there or I couldn't have done this and    if I did do this it wasn't intentional. Ultimately, the
polygraph results were inconclusive.

                            Arrest of HILL and Preseruation Request

       33.     On January 28,2020, HILL was arrested on Vermont state charges.

       34.     On February 6,2020, Det. Sgt. Ambroz sent a preservation request to Life360

requesting the preservation of all available data for the phone number 802-505-8004 which

belongs to Glenn "Chip" HILL.

                          Vermont State Police Fire Investigation Report

       35.     I reviewed   a   Fire Investigation Report prepared by Det. Sgt. Michael Lacourse       of
the Vermont State Police Arson and Explosives Investigations       Unit. Det. Sgt. Lacourse is an

arson investigator but not a certified fire investigator. I have also spoken with Det. Sgt. Todd

                                                   11
        Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 12 of 14




Ambroz, who is a certified fre investigator. Det. Sgt. Ambroz was involved in the investigation

into the fre at 95 Boynton Street, Barre, Vermont and concurred with the conclusions in the Fire

Investigation Report.

        36.     The Fire Investigation Report concluded that the fue was "incendiary" in nature,

meaning that it was a deliberately set fire.

        37.     The Fire Investigation Report also concluded that the likely specific area of origin

was the interior of   HILL's   1996 Ford Mustang convertible and that was stored inside the

warehouse area of Hardrock Granite.

                                   Information about Life 360 App

        38.     According to Life 360's app, "Life 360 is the world's leading realtime, location-

sharing app, and is the best way to coordinate with famity and friends." In addition, Life 360's

"Family & Friend Locator" can be used to "[v]iew the realtime location of friends or family

members on a private map" and "[s]ee past location history," among other capabilities. I am also

aware that, according to Life 360's website, the   Life 360 app has "in-app chaf'capability   as   well

as'osmart notifications" that alert users about other users' movements.

        39.    I also know that, in general, providers like Life 360 ask each of their subscribers

to provide certain personal identiffing information when registering for an account. This

information can include the subscriber's full name, physical address, telephone numbers and

other identifiers, e-mail addresses, and, for paying subscribers, a means and source of payment

(including any credit or bank account number).

        40.    Providers typically retain certain transactional information about the creation and

use of each account on their systems. This information can include the date on which the

account was created, the length of service, records of log-in (i.e., session) times and durations,

                                                  t2
          Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 13 of 14




the types of service utilized, the status of the account (including whether the account is inactive

or closed), the methods used to connect to the account, and other log files that reflect usage     of
the account. In addition, providers often have records of the Internet Protocol address ("IP

address") used to register the account and the IP addresses associated with particular logins to

the account. Because every device that connects to the Intemet must use an IP address, IP

address information can help to      identiff which computers or other devices were used to access

the account.

          41.    In some cases, account users will communicate directly with     a   provider about

issues relating to their account, such as technical problems,   billing inquiries, or complaints from

other users. Providers typically retain records about such communications, including records          of
contacts between the user and the provider's support services, as well records of any actions

taken by the provider or user as a result of the communications.

            II\'FORMATION TO BE SEARCHED A]\D THINGS TO BE SEIZED

          42.    I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. gg 2703(a),2703(b)(l)(A) and 2703(c)(t)(A), by using the warant

to require Life 360 to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receip of the information described in Section I of Attachment B, government-authorized

persons   will review that information to locate the items described in Section II of Attachment B.

                                            CONCLUSION

          43.   Based on the forgoing,    I request that the Court issue the proposed search warrant.

          44.   Pursuant   to   18 U.S.C. $ 2703(9), the presence of a law enforcement   officer is not

required for the service or execution of this warrant.

                                                    t3
        Case 2:20-mj-00030-jmc Document 1-3 Filed 02/11/20 Page 14 of 14




        45.    The government will execute this warant by serving the wanant on Life360.

Because the warrant   will   be served on Life360, who   will then compile the requested records at a

time convenient to it, reasonable cause exists to permit the execution of the requested warant at

any time in the day or night.




                                                          f*b
                                                      Respectfully submitted,




                                                      Special Agent, ATF




       Subscribed and swom to before me                      /t4roro


       UNITED STATES




                                                 t4
